Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 6, 2018

                                    No. 04-18-00384-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                  Desiree Renee GOMEZ,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 542323
                         Honorable John Longoria, Judge Presiding


                                       ORDER
         The State’s brief was due July 18, 2018. On July 18, 2018, the State filed a motion,
requesting an extension of time of fourteen (14) days. Thereafter, on July 24, 2018, the State
filed its brief. Accordingly, we GRANT the State’s motion and deem the State’s brief as timely
filed. Appellee is reminded her brief is due on or before August 23, 2018.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court